FILED
                         FOR PUBLICATION                   SEP 30 2008

                                                       MOLLY C. DWYER, CLERK
              UNITED STATES COURT OF APPEALS            U .S. C O U R T OF APPE ALS




                     FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,           No. 05-10067

        Plaintiff - Appellant,      D.C. No. MISC-04-234-SI

 v.                                 ORDER

COMPREHENSIVE DRUG TESTING,
INC.,

        Defendant - Appellee.



MAJOR LEAGUE BASEBALL               No. 05-15006
PLAYERS ASSOCIATION,
                                    D.C. No. CV-04-00707-JCM
        Petitioner - Appellee,

 v.

UNITED STATES OF AMERICA,

        Respondent - Appellant.
In re: SEARCH WARRANTS                           No. 05-55354
EXECUTED ON APRIL 8, 2004 AT
CDT, INC.,                                       D.C. No. CV-04-02887-FMC

SEAL 1,

              Plaintiff - Appellant,

  v.

SEAL 2,

              Defendant - Appellee.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.




                                          2                                    05-10067